DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/09/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 8-10 of claim 1 recite “an image-side assembled element disposed close to the image-side end of the plastic barrel, wherein the image-side assembled element is in a tube shape and extends from the object side to the image side”. It is unclear whether the image-side assembled element is disposed on the image-side end of the barrel in a direction of the object side to the image side or fully extends from the object side to the image side of the barrel.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 16-19 and 21 are rejected under 35 U.S.C. 103 as being obvious over Tsai et al. (USPG Pub No. 2018/0129011), hereinafter “Tsai”, in view of Lin et al. (USP No. 9,513,454), hereinafter “Lin”.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Tsai discloses an imaging lens module (500) (see Figs. 5A, 5D), having an optical axis, an object side and an image side (see Figs. 5A, 5D), and comprising:
a plastic barrel (560) surrounding the optical axis to form an accommodating space (see Figs. 5A, 5D), wherein the plastic barrel (560) comprises a first contacting surface (595), which is close to an image-side end of the plastic barrel (560) (see Figs. 5A, 5D); an optical lens assembly (510) disposed in the accommodating space of the plastic barrel (560) and comprising a plurality of optical lens elements (512-521) (see Figs. 5A, 5D, Paragraph 88); an image-side assembled element (513) disposed close to the image-side end of the plastic barrel (560), wherein the image-side assembled element (513) is in a tube shape and extends from the object side to the image side (see Figs. 5A, 5D, Paragraph 89), the image-side assembled element (513) surrounds the optical axis and is disposed coaxially with the plastic barrel (560) (see Figs. 5A, 5D, Paragraph 89), the image-side assembled element (513) comprises a second contacting surface (593) and an inner protruding portion (533) (see Figs. 5C, 5G), the second contacting surface (593) is disposed close to an object-side end of the image-side assembled element (513) and correspondingly to the first contacting surface (595) (see Figs. 5C, 5G), the inner protruding portion (533) extends toward the optical axis (see Figs. 5C, 5G), and a minimum opening of the image-side assembled element (513) is located at the inner protruding portion (see Figs. 5C, 5G); and a light blocking element assembly disposed in the image-side assembled element (513) and comprising a plurality of light blocking elements (514, 516, 518 and 520) (Paragraph 88), wherein one of the light blocking elements (514) is abutted with an annular wall of the inner protruding portion (533) (see Fig. 5D); wherein the plastic barrel (560) and the image-side assembled element (513) contact each other via the first contacting surface (595) and the second contacting surface (593) (see Figs. 5C, 5D). Tsai discloses the claimed invention, but does not specify a length along an optical axis direction of the plastic barrel is L1, a length along the optical axis direction of the image-side assembled element is L2, and the following condition is satisfied: 1.5 < L1/L2 < 5.0. In the same field of endeavor, Lin discloses a length along an optical axis direction of the plastic barrel is L1 (T), a length along the optical axis direction of the image-side assembled element is L2 (t), and the following condition is satisfied: 1.5 < L1/L2 < 5.0 (see Fig. 4, Col. 12, Lines 29-38, Table 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging lens module of Tsai with a length along an optical axis direction of the plastic barrel is L1, a length along the optical axis direction of the image-side assembled element is L2, and the following condition is satisfied: 1.5 < L1/L2 < 5.0 of Lin for the purpose of maintaining the structural strength (Col. 12, Line 37). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). According to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 2, Tsai further discloses wherein a glue groove is formed between the plastic barrel (560) and the image-side assembled element (513), and a glue material (550) is disposed in the glue groove (see Fig. 5C).
Regarding claim 3, Tsai further discloses wherein at least one of the first contacting surface and the second contacting surface (593) comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis (see Fig. 5G).
Regarding claim 4, Tsai further discloses further comprising: a first retainer (512) disposed in the accommodating space of the plastic barrel (560) and for fixedly disposing the optical lens assembly (Paragraph 88), wherein another glue groove is formed between the plastic barrel (560) and the first retainer (512), and another glue material (550) is disposed in the another glue groove (see Fig. 5B).
Regarding claim 5, Tsai further discloses wherein a contact surface (595) of the plastic barrel (560) and a contact surface (599) of the first retainer (512) contact each other (see Fig. 5B), at least one contact surface of the contact surface of the plastic barrel and the contact surface of the first retainer comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the another glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis (see Fig. 5E).
Regarding claim 9, Tsai further discloses further comprising: a light blocking sheet (514) disposed between the plastic barrel and another annular wall of the inner protruding portion (533), wherein an object-side surface of the light blocking sheet (514) is abutted with the plastic barrel (560), and an image-side surface of the light blocking sheet is abutted with the another annular wall (see Fig. 5A).
Regarding claim 16, Tsai and Lin teach the imaging les module as is set forth above for claim 1, Lin further discloses wherein among the optical lens elements of the optical lens assembly, a distance along the optical axis direction between an object-side surface of one of the optical lens elements closest to the object side and an image-side surface of one of the optical lens elements closest to the image side is Td; wherein among the light blocking elements of the light blocking element assembly, a distance along the optical axis direction between an object-side surface of one of the light blocking elements closest to the object side and an image-side surface of one of the light blocking elements closest to the image side is W (see Figs. 3-5). It would have been obvious to provide the module of Tsai with the teachings of Lin for at least the same reasons set forth above with respect to claim 1. Tsai and Lin disclose the claimed invention, but do not specify wherein the following condition is satisfied: 0.10 < W/Td < 0.35. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with wherein the following condition is satisfied: 0.10 < W/Td < 0.35 for the purpose of maintaining the structural strength (Col. 12, Line 37 of Lin) and effectively suppressing stray light (Col. 1, Lines 37-39 of Lin).
	Regarding claim 17, Tsai discloses wherein a diameter of a minimum opening of the plastic barrel is ɸ1, a diameter of the minimum opening of the image-side assembled element is ɸ2 (Paragraph 62). Tsai and Lin disclose the claimed invention, but do not specify and the following condition is satisfied: 0.7 < ɸ2/ɸ1 < 1.2. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with and the following condition is satisfied: 0.7 < ɸ2/ɸ1 < 1.2 for the purpose of providing a miniaturized imaging les module with high resolution and great imaging quality (Paragraph 3) and for providing a controllable application range of glue materials while facilitating uniform application of the glue materials (Paragraph 4).
Regarding claim 18, Tsai further discloses wherein a number of the stripe structures of the at least one of the first contacting surface and the second contacting surface is N, and the following condition is satisfied: 60 ≤ N ≤ 360 (Paragraph 57).
Regarding claim 19, Tsai discloses wherein a length along the optical axis direction of each of the first contacting surface and the second contacting surface is d, a smallest distance from the first contacting surface and the second contacting surface to the optical axis is D (see Fig. 5A, Tables 5-1, 5-2). Tsai and Lin disclose the claimed invention, but do not specify and the following condition is satisfied: 0.03 < d/D < 0.35. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with and the following condition is satisfied: 0.03 < d/D < 0.35 for the purpose of providing a miniaturized imaging les module with high resolution and great imaging quality (Paragraph 3) and for providing a controllable application range of glue materials while facilitating uniform application of the glue materials (Paragraph 4).
Regarding claim 21, Tsai further discloses an electronic device (60) (see Figs. 6A-8), comprising: the imaging lens module (500/600) of claim 1; and an image sensor (62) disposed on an image surface of the imaging lens module (500/600) (Paragraph 105).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (USPG Pub No. 2018/0129011) in view of Lin (USP No. 9,513,454) as applied to claim 1 above, and further in view of Chou (USPG Pub No. 2017/0227687).
Regarding claim 6, Tsai discloses further comprising: wherein another glue groove is formed between the image-side assembled element (513) and the retainer, and another glue material (550) is disposed in the another glue groove (see Figs. 5A, 5C, 5I). Tsai and Lin disclose the claimed invention, but do not specify a second retainer disposed in the image-side assembled element and for fixedly disposing the light blocking element assembly. In the same field of endeavor, Chou discloses a second retainer (652) disposed in the image-side assembled element (660) and for fixedly disposing the light blocking element (651) assembly, a second retainer (652) (see Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with a second retainer disposed in the image-side assembled element and for fixedly disposing the light blocking element assembly, a second retainer of Chou for the purpose of improving the structure of the light blocking member, the precision of the assembling, and the quality of the imaging lens (Paragraph 8). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, Tsai discloses at least one contact surface of the contact surface of the image-side assembled element (513) and the contact surface of the retainer comprises a plurality of stripe structures (see Figs. 5A, 5C, 5I), each of the stripe structures is in a stripe shape and extends to the another glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis (see Figs. 5A, 5C, 5I). Tsai, Lin and Chou teach the imaging les module as is set forth above, Chou further discloses wherein a contact surface of the image-side assembled element (660) and a contact surface of the second retainer (652) contact each other (see Fig. 9). It would have been obvious to provide the module of Tsai and Lin with the teachings of Chou for at least the same reasons set forth above with respect to claim 6.
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (USPG Pub No. 2018/0129011) in view of Lin (USP No. 9,513,454) as applied to claim 1 above, and further in view of Chou et al. (USPG Pub No. 2018/0246260), hereinafter “Chou ‘260”.
Regarding claim 8, Tsai discloses wherein the minimum opening is formed by a minimum inner annular surface of the image-side assembled element (513), the minimum inner annular surface comprises a plurality of sections and a plurality of line sections, the sections have the same radius value and the same circle center, the sections and the line sections are alternatively arranged along a circumferential direction of the optical axis, and each of the line sections is connected two of the sections (see Fig. 5G). Tsai and Lin disclose the claimed invention, but do not specify arc sections. In the same field of endeavor, Chou discloses arc sections (see Fig. 1B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with arc sections of Chou ‘260 for the purpose of reducing unwanted residual light (Paragraph 3). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 10, Tsai discloses wherein one of the light blocking elements of the light blocking element assembly is another light blocking sheet (516/518/520). Tsai and Lin disclose the claimed invention, but do not specify an inner opening is formed by an inner annular surface of one of the light blocking sheet and the another light blocking sheet, the inner annular surface comprises a plurality of arc sections and a plurality of line sections, the arc sections have the same radius value and the same circle center, the arc sections and the line sections are alternatively arranged along a circumferential direction of the optical axis, and each of the line sections is connected two of the arc sections. In the same field of endeavor, Chou discloses an inner opening is formed by an inner annular surface of one of the light blocking sheet and the another light blocking sheet, the inner annular surface comprises a plurality of arc sections and a plurality of line sections, the arc sections have the same radius value and the same circle center, the arc sections and the line sections are alternatively arranged along a circumferential direction of the optical axis, and each of the line sections is connected two of the arc sections (see Fig. 1B, Paragraphs 62, 63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with an inner opening is formed by an inner annular surface of one of the light blocking sheet and the another light blocking sheet, the inner annular surface comprises a plurality of arc sections and a plurality of line sections, the arc sections have the same radius value and the same circle center, the arc sections and the line sections are alternatively arranged along a circumferential direction of the optical axis, and each of the line sections is connected two of the arc sections of Chou ‘260 for the purpose of reducing unwanted residual light (Paragraph 3).
Regarding claim 11, Tsai discloses wherein the plastic barrel (560) further comprises a directional protrusion (595), which protrudes toward the optical axis and extends along the optical axis direction (Paragraph 89); wherein the image-side assembled element (513) comprises a directional groove, which is recessed toward the optical axis and extends along the optical axis direction (see Fig. 5G); wherein the directional protrusion is disposed correspondingly to the and the directional groove (see Fig. 5A). Tsai and Lin disclose the claimed invention, but do not specify wherein the light blocking sheet comprises a directional notch recessed toward the optical axis; directional notch. In the same field of endeavor, Chou discloses wherein the light blocking sheet comprises a directional notch recessed toward the optical axis (see Fig. 1B); directional notch (see Fig. 1B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with wherein the light blocking sheet comprises a directional notch recessed toward the optical axis; directional notch of Chou ‘260 for the purpose of reducing unwanted residual light (Paragraph 3). 
Regarding claim 12, Tsai discloses wherein one of the light blocking elements of the light blocking element assembly is another light blocking sheet, an inner opening is formed by an inner annular surface of one of the light blocking sheet and the another light blocking sheet, the inner annular surface has a structure, and the inner annular surface is from the image side to the object side or from the object side to the image side (see Figs. 5A, 5D). Tsai and Lin disclose the claimed invention, but do not specify chamfering and tapered. In the same field of endeavor, Chou discloses chamfering and tapered (see Fig. 1B, Paragraphs 62, 63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with chamfering and tapered of Chou ‘260 for the purpose of reducing unwanted residual light (Paragraph 3). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (USPG Pub No. 2018/0129011) in view of Lin (USP No. 9,513,454) as applied to claim 1 above, and further in view of Tseng et al. (USPG Pub No. 2020/0081321 used herein as a translation of TW 107132119), hereinafter “Tseng”.
Regarding claim 13, Tsai and Lin disclose the claimed invention, but do not specify wherein the image-side assembled element is made of a black plastic material by an injection molding method, and the image-side assembled element further comprises at least two gate traces. In the same field of endeavor, Tseng discloses wherein the image-side assembled element is made of a black plastic material by an injection molding method, and the image-side assembled element further comprises at least two gate traces (Paragraphs 34, 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with wherein the image-side assembled element is made of a black plastic material by an injection molding method, and the image-side assembled element further comprises at least two gate traces of Tseng for the purpose of providing a module with both compact size and high image quality (Paragraph 4).
Regarding claim 14, Tsai discloses wherein the image-side assembled element (513) further comprises a plurality of wedge structures, which are regularly arranged along a circumferential direction of the optical axis, and each of the wedge structures is toward the optical axis (see Fig. 5G). Tsai, Lin and Tseng disclose the claimed invention, but do not specify tapered. Such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai, Lin and Tseng with tapered for the purpose of facilitating uniform application of glue materials (Paragraph 4).
Regarding claim 15, Tsai, Lin and Tseng teach the imaging les module as is set forth above, Tseng further discloses wherein a number of the gate traces is at least three (Paragraphs 34, 47). It would have been obvious to provide the module of Tsai and Lin with the teachings of Tseng for at least the same reasons set forth above with respect to claim 13.
Regarding claim 20, Tsai and Lin disclose the claimed invention, but do not specify further comprising: an optical folding element disposed close to an object-side end of the plastic barrel. In the same field of endeavor, Tseng discloses further comprising: an optical folding element disposed close to an object-side end of the plastic barrel (Paragraph 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Tsai and Lin with further comprising: an optical folding element disposed close to an object-side end of the plastic barrel of Tseng for the purpose of providing a module with both compact size and high image quality (Paragraph 4).
Prior Art Citations
Cho et al. (USPG Pub No. 2016/0370579), Chou et al. (USPG Pub No. 2017/0108627) and Lin et al. (USPG Pub No. 2016/0231526) are each being cited herein to show a lens barrel that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/26/2021